        Case 1:16-cr-00019-PGG Document 109 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                      – v.–                                       ORDER

MAALIK ALIM JONES,                                             16 Cr. 19 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that Sabrina Shroff will now have until April 30,

2020 to respond to the Government's April 20, 2020 letter.

Dated: New York, New York
       April 24, 2020
